DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
“as a unit, are stored” in line 4 of claim 1 is unclear because it is not clear if it refers to where the subsequent response sentence by itself is a unit, or where the four sentences are stored as a unit (or something else).
“in response to input of data corresponding to a user utterance, the dialog apparatus comprises processing circuitry configured to perform control such that” in lines 5-7 of claim 1 is unusual.  A dialog apparatus commonly comprises processing circuitry regardless of whether data corresponding to a user utterance is input or not.
It is also not clear if “in response to input of data corresponding to a user utterance” in line 5 of claim 1 is supposed to be a condition for the 3rd to last limitation of claim 1 only, or a condition for all of the last 3 limitations of claim 1.
“the response sentence for user utterance” in the 4th to last line of claim 1 is ambiguous (each set of “a plurality of sets of four utterances” includes a response sentence for user utterance, and it is not clear which one “the response sentence for user utterance” in the 4th to last line of claim 1 is supposed to refer to).
“the subsequent utterance sentence” in lines 12-13 of claim 1 is ambiguous (each set of “a plurality of sets of four utterances” includes a subsequent utterance sentence, and it is not clear which one “the subsequent utterance sentence” in lines 12-13 of claim 1 is supposed to refer to).
“the subsequent utterance sentence” in the 2nd to last line of claim 1 is ambiguous (same issue as discussed in the previous paragraph).
“the subsequent response sentence” in the last 2 lines of claim 1 is ambiguous (each set of “a plurality of sets of four utterances” includes a subsequent response sentence, and it is not clear which one “the subsequent response sentence” in the last 2 lines of claim 1 is supposed to refer to).

As per Claim 2:
“in response to input of data corresponding to a user utterance, the dialog apparatus comprises processing circuitry configured to perform control such that” in lines 6-8 of claim 2 is unusual.  A dialog apparatus commonly comprises processing circuitry regardless of whether data corresponding to a user utterance is input or not.
It is also not clear if “in response to input of data corresponding to a user utterance” in line 6 of claim 2 is supposed to be a condition for the 3rd to last limitation of claim 2 only, or a condition for all of the last 3 limitations of claim 2.
“the response sentence for user utterance”, “the subsequent user utterance sentence” (in lines 13-14 of claim 2), “the subsequent user utterance sentence” (in the 2nd to last line of claim 2), and “the subsequent response sentence” in lines 13-16 of claim 2 are ambiguous (same issues as discussed in the 112 rejection of claim 1).

As per Claim 3:
“the assumed user utterance sentence” in line 2 of claim 3 is ambiguous (each set includes a respective assumed user utterance sentence).
“the response sentence for user utterance” in line 3 of claim 3 is ambiguous.
“the assumed user utterance sentence” in lines 3-4 of claim 3 is ambiguous.
“the subsequent utterance sentence” in line 6 of claim 3 is ambiguous.
“the subsequent utterance sentence” in the 5th to last line of claim 3 is ambiguous.
“the subsequent response sentence” in the 4th to last line of claim 3 is ambiguous.
“the subsequent response sentence” at the end of claim 3 is ambiguous.

As per Claim 4:
“the user utterance uttered in response to the scenario type-inducing utterance sentence” in lines 9-10 of claim 4 lacks antecedent basis.
“the data corresponding to the user utterance” in line 11 of claim 4 is ambiguous (in addition to the data corresponding to a user utterance in line 6 of claim 2, lines 9-10 of claim 4 recites “data corresponding to the user utterance uttered in response to the scenario type-inducing utterance sentence”).
“the data corresponding to the user utterance” in line 14 of claim 4 is ambiguous.
“the data corresponding to the user utterance” at the end of claim 4 is ambiguous.

As per Claim 5:
“the user utterance uttered in response to the scenario type-inducing utterance sentence” in lines 9-10 of claim 5 lacks antecedent basis.
“the data corresponding to the user utterance” in line 12 of claim 5 is ambiguous (in addition to the data corresponding to a user utterance in line 6 of claim 2, lines 9-10 of claim 5 recites “data corresponding to the user utterance uttered in response to the scenario type-inducing utterance sentence”).
“the data corresponding to the user utterance” in lines 15-16 of claim 5 is ambiguous.
“the data corresponding to the user utterance” in the 6th to last line of claim 5 is ambiguous.
“the data corresponding to the user utterance” at the end of claim 5 is ambiguous.

As per Claim 7:
“A dialog method, wherein… a dialog apparatus includes processing circuitry performs control” (line 1 and line 6 of claim 7) is grammatically unusual.
It is also not clear if “in response to input of data corresponding to a user utterance” in lines 6-7 of claim 7 is supposed to be a condition for the 3rd to last limitation of claim 7 only, or a condition for all of the last 3 limitations of claim 7.
“the response sentence for user utterance”, “the subsequent user utterance sentence” (in lines 12-13 of claim 7), “the subsequent user utterance sentence” (in the 2nd to last line of claim 7), and “the subsequent response sentence” in lines 13-16 of claim 2 are ambiguous (same issues as discussed in the 112 rejection of claim 1).

The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1, 2, and 7, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5, and 8, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claim[s] 2 and 7, and consequently claim[s] 3-5 and 8 which depend on claim[s] 2), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A dialog apparatus, wherein a plurality of sets of four utterances, each set being made up of four sentences: an assumed user utterance sentence, a response sentence for user utterance, a subsequent utterance sentence for these sentences, and a subsequent response sentence as a unit, are stored, and in response to input of data corresponding to a user utterance, the dialog apparatus comprises processing circuitry configured to perform control such that any one of a plurality of agents utters, of a set of four utterances that begins with an assumed user utterance sentence which is similar to the data corresponding to the user utterance, each of a response sentence for user utterance, a subsequent utterance sentence for these sentences, and a subsequent response sentence, different agents utter the response sentence for user utterance and the subsequent utterance sentence, and different agents utter the subsequent utterance sentence and the subsequent response sentence
6922670 teaches “In this embodiment's user support system, the first agent will appear and interrupt the dialogue between the second agent and the user, initiating a conversation between the two agents. The user can gain insight into the ongoing processes or be presented with alternatives through this dialog between the agents. Additionally, the dialogue can be used to entertain and relax the user.  For instance, the user says, "What's new?" and the chat agent responds saying, "A shopping site offering a good dumpling is open." At this time, the recipe agent reacts to the key word "dumpling" and says, "Don't talk about dumplings without me." Then, if the user is interested in dumplings, the user may say, "Tell me a recipe for a good dumpling." and a conversation with the recipe agent ensues. Thus, when a specific keyword appears in the dialogue, an expert agent specializing in the field automatically appears and talks to the user so that the process can continue smoothly. While the system waits for a command from the user, the agents may continue to talk to each other. For instance, when the chat agent says, "Don't butt in with your joke when I am talking." the recipe agent may reply, "Don't say that. Let me join in." so that it could relax the user” (col. 22, line 52 – col. 23, line 6; Figure 38).  This reference does not appear to describe where the utterances of the agents are pre-stored in sets of 4 utterances.
2019/0248001 teaches “Moreover, the user can observe and enjoy conversational exchanges between the robots. Furthermore, the conversations between the robots can lead to communication between the user and other users. Additionally, without interaction of the users, conversations are output that create an impression that the robots have become friends. As a result, the user can be inspired by the conversations between the robots to expand the circle of communication of the user” (paragraph 213).  This reference does not appear to describe where the utterances of the agents are pre-stored in sets of 4 utterances.
2020/0065057 teaches conversing robots (Figures 3-5).  This reference does not appear to describe where the utterances of the agents are pre-stored in sets of 4 utterances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/25/2022
/ERIC YEN/Primary Examiner, Art Unit 2658